DETAILED ACTION
Response to Amendment
The Amendment filed on 12/13/2021 has been entered. 	
Claim Status
Claims 1 and 3-20 are pending.
Claim 2 is canceled by Applicant. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Sang Ki Hwang, Reg. No. 66,641 on 12/21/2021.
The application has been amended as follows: 
10. (Currently Amended) A method of manufacturing an integrated circuit device, the method comprising: 
forming a plurality of fin-type active regions extending parallel to each other in a first direction on a substrate; 
forming [[as]] a plurality of source/drain regions formed on the plurality of fin-type active regions; 

forming a pair of gate lines spaced apart from each other in the second direction, the pair of gate lines being aligned with the insulating separation structure; and 
forming a jumper contact extending in the first direction over the insulating separation structure and connected to the first and second source/drain regions,
wherein the pair of gate lines includes a first gate line and a second gate line spaced apart from each other in the second direction, and 
wherein the insulating separation structure is located between the first gate line and the second gate line in the second direction.
	Reasons for Allowance
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method of manufacturing an integrated circuit device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2016/0056155 A1 to Park in combination of US 2014/0332871 to Kim) substantially teach some of limitations in the claim 1, but not the limitation of “wherein the forming of the insulating separation structure comprises: … forming a first separation space by removing a part of the gate line; and forming the insulating separation structure filling the separation space” recited in claim 1 as indicated in the previous Non-Final Office Action dated on 10/20/2021. Therefore, the claim 1 is allowed. 
Regarding claims 3-9, they are allowed due to their dependencies of claim 1.
Regarding claim 10, similar to claim 1, the most relevant prior art references (US 2016/0056155 A1 to Park in combination of US 2014/0332871 to Kim) substantially teach some of limitations in the claim 10 as indicated in the previous Non-Final Office Action, but not the limitation of “forming a pair of gate lines spaced apart from each other in the second direction, the pair of gate lines being aligned with the insulating separation structure; and … wherein the pair of gate lines includes a first gate line and a second gate line spaced apart from each other in the second direction, and wherein the insulating separation structure is located between the first gate line and the second gate line in the second direction” recited in claim 10. Therefore, the claim 10 is allowed. 
Regarding claims 11-15, they are allowed due to their dependencies of claim 
10.
Regarding claim 16-20 are allowed as the reasons stated in the previous Non-Final Office Action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/FARUN LU/Primary Examiner, Art Unit 2898